TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00072-CR







Torrys Bailey, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 45,889, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING







PER CURIAM


	This is an appeal from a judgment of conviction for aggravated robbery.  Sentence was
imposed on November 15, 1995.  Notice of appeal was filed on January 21, 1997, over one year after
it was due.  Tex. R. App. P. 41(b)(1).  Without a timely filed notice of appeal, this Court is without
jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Rodarte v. State, 860
S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

	The transcript contains a written waiver of appeal signed by appellant, his attorney, and the
trial judge.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed in open court.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to
indicate that appellant sought or obtained the permission of the trial court to pursue this appeal.

	For the reasons stated, the appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   February 13, 1997 

Do Not Publish